Citation Nr: 1538595	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for obsessive compulsive disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.  

3.  Entitlement to an initial rating in excess of 10 for an undiagnosed illness manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as fibromyalgia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1988 to February 1989, and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

These issues were previously before the Board in July 2012 and July 2014.  On each occasion, these issues were remanded by the Board for further development.  

The issues of service connection for congestive heart failure and for a respiratory disorder have been raised by the record in June 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

According to the November 2014 VA examination report, the Veteran was hospitalized at the Ozarks Medical Center in West Plains, MO, in January 2014 for psychiatric treatment.  The treatment record related to this hospitalization have yet to be obtained, and are pertinent to the pending claim.  

Next, in its July 2014 remand, the Board ordered the agency of original jurisdiction to schedule the Veteran for VA psychiatric and fibromyalgia examinations to determine the current state of his service-connected disabilities.  A VA psychiatric examination was performed in November 2014.  The VA medical examination to determine the impairment resulting from his fibromyalgia was not, however, performed.  According to a November 2014 VA email, the Veteran refused to report for this VA examination.  The Veteran wrote VA in December 2014, however, stating that he was scheduled to appear before a private examiner for a contract examination, because he is a VA employee, and did in fact report at the scheduled time and place.  He was told this examiner no longer performed VA contract examinations, and he should have been notified prior to the appointment, which he was not.  The Veteran then confirmed that he was still willing to report for VA examination.  The Board notes that the Veteran did in fact report for the scheduled psychiatric examination, signaling his willingness to cooperate with the development of his claim.  

Because the examination ordered by the Board in July 2014 has still not been afforded the Veteran, another remand is regrettably required.  Where the agency of original jurisdiction has not substantially complied with the Board's remand instructions, further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the proper authorizations for the Ozarks Medical Center, as well as any other private, military, or VA medical care providers who have treated his service-connected disability since January 2014.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  Thereafter, the Veteran must be afforded an examination with an appropriate examiner to determine the current severity of his service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented. 

The examiner must fully describe all manifestations of the Veteran's service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.  The examiner must provide a complete description of each manifestation found.  The examiner must also indicate whether the overall condition requires medication for continuous control, whether the disability is episodic with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The examiner must also state whether daily activities are restricted as a result of the disability. 

For any manifestations found not to be related to the Veteran's service-connected disability, the examiner must provide an etiological opinion addressing why that manifestation is not included as part of the service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia, but can be linked to another disorder, or is a separate and distinct chronic disorder. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

